MORROW, Presiding Judge.
The conviction is for unlawfully driving an automobile upon the public highway while intoxicated; penalty assessed at a fine of $50.00 and confinement in the county jail for five days.
The indictment appears regular. The record is before this court without bills of exception or statement of facts. The appel*111lant entered a plea of guilty to the offense charged and waived a jury upon the trial. No fundamental error has been perceived or pointed out. . , •
The judgment is.affirmed.